Exhibit 10.2

REVISED AND RESTATED EMPLOYMENT AGREEMENT

This Revised and Restated Employment Agreement (“Agreement”) is made as of
November 5, 2009 between CASUAL MALE RETAIL GROUP, INC., a Delaware corporation
with an office at 555 Turnpike Street, Canton, Massachusetts, 02021 (the
“Company”), and DENNIS R. HERNREICH (the “Executive”) having an address at 660
Washington Street, 22C, Boston, Massachusetts 02111.

WITNESSETH:

WHEREAS, the Executive began working for the Company on September 4, 2000 as
Senior Vice President and Chief Financial Officer and currently holds the office
of Executive Vice President, Chief Operating Officer and Chief Financial
Officer;

WHEREAS, the original employment agreement entered into between the Company and
Executive, dated August 14, 2000 (the “Original Employment Agreement”), has been
amended many times and the Company and Executive deem it desirable to set forth
in writing the terms and conditions of the Executive’s employment with the
Company in a comprehensive revised and restated employment agreement to be
effective as of the Effective Date (defined below);

NOW, THEREFORE, in consideration of the promises and the mutual promises,
representations and covenants herein contained, the parties hereto agree as
follows:

1. EMPLOYMENT

The Company hereby employs Executive and Executive hereby accepts such
employment, subject to the terms and conditions herein set forth. Executive
shall hold the office of Executive Vice President, Chief Operating Officer and
Chief Financial Officer reporting to the Board of Directors of the Company (the
“Board of Directors”).

2. TERM

The term of employment under this Agreement (the “Term of Employment”) shall be
effective as of January 1, 2009 (the “Effective Date”) and shall continue until
December 31, 2011 subject to prior termination in accordance with the terms
hereof. Commencing January 1, 2011, this Agreement shall automatically be
extended for an additional one (1) year term on each anniversary date of the
Effective Date unless either party shall give the other at least ninety
(90) days written notice prior to such anniversary date that it will not extend
the Term of Employment.

3. COMPENSATION

(a) During the Term of Employment, as compensation for the employment services
to be rendered by Executive hereunder, the Company agrees to pay to Executive,
and Executive agrees to accept, an annual base salary of Six Hundred Twenty-One
Thousand Nine Hundred Twenty Dollars and 00/100 Cents ($621,920.00), payable in
equal bi-weekly



--------------------------------------------------------------------------------

installments in accordance with Company practice (the “Base Salary”). The Base
Salary shall be reviewed at least annually to ascertain whether, in the judgment
of the Compensation Committee, such Base Salary should be adjusted. If so, the
adjusted Base Salary shall be adjusted for all purposes of this Agreement.

(b) In addition to the Base Salary, during the Term of Employment Executive is
eligible to participate in the Company’s Annual Incentive Plan. Such incentive
shall be determined and payable in accordance with the Company’s incentive
program in effect at the time, subject to change from year to year in the
Company’s sole discretion. Executive will participate in the Company’s incentive
program and Executive’s target bonus under such plan (if all individual and
Company performance conditions are met) shall be 100.0% of Executive’s actual
annual base earnings (which shall be the total Base Salary as may be paid during
the fiscal year (“Base Earnings”)). The actual award under the incentive
program, if any, may be more or less than the target and will be based on
Executive’s performance and the performance of the Company and payment will be
made in accordance with and subject to the terms and conditions of the incentive
program then in effect (“Annual Incentive Bonus”).

(c) In addition, during the Term of Employment Executive is eligible to
participate in the Company’s Long-Term Incentive Plan (“LTIP”). Such incentive
shall be determined and distributable in accordance with and subject to the
terms and conditions as described in the LTIP documents subject to change from
year to year in the Compensation Committee’s sole discretion. Executive will
participate in the Company’s LTIP at a target incentive rate of 100.0%, of
Executive’s combined actual annual Base Earnings, for the incentive period,
based upon the Company’s targeted performance as defined in the LTIP documents
in effect at the time of the award.

(d) The Executive shall receive such other bonuses, if any, as the Compensation
Committee or the Board of Directors may in its sole and absolute discretion
determine.

(e) For the bonus period in which the Company terminates the Executive’s
employment pursuant to paragraph 7(a)(i) hereof or for the bonus period in which
the Executive resigns his employment for “good reason” under paragraph 7 hereof,
the Company shall pay the Executive a pro rata portion (based upon the period
ending on the date on which the Term of Employment terminates) of the bonus
otherwise payable under paragraph 3(b) and (c) for the bonus period in which the
Term of Employment ends. The amount of these pro rata bonuses shall be
determined based on the Company’s performance as of the last day of the full
month preceding termination of the Executive’s Term of Employment measured
against the Company’s progress at that time toward its annual performance
targets for these bonuses. (To illustrate, if the Executive’s employment were
terminated effective August 1, and if as of July 31 the Company were on track to
exceed its annual performance targets by 10%, then the Executive’s pro rata
bonuses would be equal to 55% of the annual target bonuses, with bonus periods
coterminous with the Company’s fiscal year.) Any amount payable under this
section 3(e) shall be paid as soon as reasonably practicable following
Executive’s termination of employment but in any event no later than the
fifteenth (15th) day of the third (3 rd) month following the close of the
calendar year in which the bonus is no longer subject to a substantial risk of
forfeiture.

 

2



--------------------------------------------------------------------------------

4. EXPENSES

The Company shall pay or reimburse Executive, in accordance with the Company’s
policies and procedures and upon presentment of suitable vouchers, for all
reasonable business and travel expenses, which may be incurred or paid by
Executive during the Term of Employment in connection with his employment
hereunder. Executive shall comply with such restrictions and shall keep such
records as the Company may reasonably deem necessary to meet the requirements of
the Internal Revenue Code of 1986, as amended from time to time, and regulations
promulgated thereunder.

5. OTHER BENEFITS

(a) During the Term of Employment, Executive shall be entitled to such vacations
and to participate in and receive any other benefits customarily provided by the
Company to its management (including any profit sharing, pension, 401(k), short
and long-term disability insurance, medical and dental insurance and group life
insurance plans in accordance with and subject to the terms of such plans,
including, without limitation, any eligibility requirements contained therein),
all as determined from time to time by the Compensation Committee of the Board
of Directors in its discretion.

(b) The Company will, during the Term of Employment, provide Executive with an
automobile allowance in the total amount of Ten Thousand Dollars and 00/100
Cents ($10,000) annually, in equal bi-weekly payments in accordance with the
Company’s normal payroll practices. Executive shall pay and be responsible for
all insurance, repairs and maintenance costs associated with operating the
automobile. Executive is responsible for his gasoline, unless the gasoline
expense is reimbursable under the Company’s policies and procedures.

(c) The Company will, during the Term of Employment, pay the insurance premiums
under one or more life insurance policies on the Executive’s life pursuant to an
arrangement under which $2,000,000 of the death benefit under the policy or
policies would be payable to the Executive’s named beneficiary (with the
Executive making the election of the designated beneficiary) upon the
Executive’s death. If the Company is the owner of any such policy or policies,
then upon termination of the Term of Employment for any reason other than
Executive’s death, the Executive, or his assignee, may elect to purchase any or
all of such policies by written notice to the Company within 60 days after the
termination of the Term of Employment. The purchase price for any policy
purchased by the Executive (or his assignee) from the Company pursuant to this
provision shall be the greater of (i) the total amount of the premiums paid by
the Company with respect to that policy, or (ii) the then cash value of the
policy (excluding surrender charges or similar charges or reductions), less any
policy loans. Payment of the purchase price shall be payable in cash (or such
other manner, as the Company and the Executive shall agree upon) within 15 days
after the Company advises the Executive of the amount of the purchase price, and
the Company shall assign all of if its rights with respect to each policy being
purchased immediately upon its receipt of the purchase price. If the Executive
fails to elect the purchase any policy, or to timely pay the purchase price for
such policy, pursuant

 

3



--------------------------------------------------------------------------------

to the foregoing provisions, then the Company shall retain all ownership rights
under that policy, including, without limitation, the right to either maintain,
cancel or surrender the policy at any time.

(d) Executive will be eligible to participate in the Company’s annual
performance appraisal process.

(e) Executive will be entitled to such reasonable vacations and personal days as
may be allowed by the Company in accordance with its customary practices, but in
any event not less than 5 weeks of vacation time and 10 personal days during
each fiscal year. In accordance with the Company’s policy, unused vacation
and/or personal days expire at the end of a fiscal year of the Company and
cannot be carried over to the next fiscal year and are not compensable. In the
event Executive separates from service during a fiscal year, he shall receive
payment for all unused vacation days which he has accrued up to the date of
termination of the Term of Employment, but he shall not be paid for any unused
personal days.

(f) The Company will maintain directors and officers liability insurance
coverage (which shall include employment practices liability coverage) in a
commercially reasonable amount, consistent with prior practice, to indemnify
Executive from any claims made against him in his capacity as Executive Vice
President, Chief Operating Officer, and/or Chief Financial Officer.

(g) It being the intent of the Company to provide maximum protection available
under the law to its officers and directors, the Company shall indemnify the
Executive for any of his actions or omissions in his capacity as an officer or
director of the Company or any subsidiary or affiliate of the Company, to the
full extent the Company is permitted or required to do so by the General Company
Law of Delaware as the same exists or hereafter may be amended. Such
indemnification shall include payment by the Company, in advance of the final
disposition of a civil or criminal action, suit or proceedings, of expenses
incurred by Executive, in his capacity as an officer or director of the Company
or any subsidiary or affiliate of the Company, in defending any such action,
suit or proceeding upon receipt of any undertaking by or on behalf of Executive
to repay such payment if it shall ultimately be determined that he is not
entitled to be indemnified by the Company. The Company may accept any such
undertaking without reference to the financial ability of the Executive to make
such repayment. As used in this paragraph, the terms “director” and “officer”
include their respective heirs, executors, and administrators.

(h) The Company will, during the Term of Employment, pay the insurance premium
for Long Term Disability insurance policies for Executive that provide aggregate
benefits equal to Thirty Thousand Dollars ($30,000) per month if and to the
extent available on commercially reasonable terms.

(i) If the Company terminates the Executive’s employment pursuant to paragraph
7(a)(i) hereof or if the Executive resigns his employment for “good reason”
under paragraph 7 hereof, then, in addition to the other benefits and subject to
the other conditions specified herein, the Company shall (a) pay the Executive
the cash value of any unvested cash

 

4



--------------------------------------------------------------------------------

elected under the LTIP, (b) redeem any unvested restricted stock elected under
the LTIP, and (c) pay the Executive the cash value of any Company stock that
Executive would have held had he been permitted on the termination date to
exercise any unvested stock options under the LTIP, minus the exercise price.
Any amount payable under this section 5(i) shall be paid as soon as reasonably
practicable following Executive’s termination of employment but in any event no
later than the fifteenth (15th) day of the third (3rd) month following the close
of the calendar year in which the bonus is no longer subject to a substantial
risk of forfeiture.

6. DUTIES

(a) Executive shall perform such duties and functions consistent with the
position of Executive Vice President, Chief Operating Officer and Chief
Financial Officer and/or as the Board of Directors shall from time to time
determine and Executive shall comply in the performance of his duties with the
policies of, and be subject to the direction of, the Board of Directors.

(b) During the Term of Employment, Executive shall devote substantially all of
his time and attention, vacation time and absences for sickness excepted, to the
business of the Company, as necessary to fulfill his duties. Executive shall
perform the duties assigned to him with fidelity and to the best of his ability.
Notwithstanding anything herein to the contrary, and subject to the foregoing,
Executive may engage in other activities so long as such activities do not
unreasonably interfere with Executive’s performance of his duties hereunder and
do not violate paragraph 10 hereof.

(c) The principal location at which the Executive shall perform his duties
hereunder shall be at the Company’s offices in Canton, Massachusetts or at such
other location as may be temporarily designated from time to time by the Board
of Directors. Notwithstanding the foregoing, Executive shall perform such
services at such other locations as may be required for the proper performance
of his duties hereunder, and Executive recognizes that such duties may involve
travel.

(d) Nothing in this paragraph 6 or elsewhere in this Agreement shall be
construed to prevent Executive from investing or trading in nonconflicting
investments as he sees fit for his own account, including real estate, stocks,
bonds, securities, commodities or other forms of investments, provided such
activities do not unreasonably interfere with Executive’s performance of his
duties hereunder.

7. TERMINATION OF EMPLOYMENT; EFFECT OF TERMINATION

(a) The Term of Employment may be terminated by the Board of Directors at any
time:

(i) upon the determination by the Board of Directors that Executive’s
performance of his duties has not been fully satisfactory for any reason which
would not constitute justifiable cause (as hereinafter defined) or for other
business reasons necessitating termination which do not constitute justifiable
cause, in either case upon thirty (30) days’ prior written notice to Executive;
or

 

5



--------------------------------------------------------------------------------

(ii) upon the determination by the Board of Directors that there is justifiable
cause (as hereinafter defined) for such termination. For any termination under
this paragraph 7(a)(ii), Executive and Executive’s counsel will have a ten
(10) day period (which shall be extended by the Company upon reasonable request)
after receipt of notice of such termination to speak with at least one member of
the Compensation Committee and an attorney of Company’s choosing to determine
what Executive must do to cure (if curable). In order for a cure to be
effective, a majority of the Board of Directors must vote to accept the cure,
and such acceptance shall not be unreasonably denied.

(b) The Term of Employment shall terminate upon:

(i) the death of Executive;

(ii) the date on which the Board of Directors elects to terminate the Term of
Employment by reason of the “disability” of Executive (as hereinafter defined in
Subsection (c) herein) pursuant to Subsection (g) hereof; or

(iii) Executive’s resignation of employment.

In the event that the Term of Employment terminates by reason of the Executive’s
death in accordance with this paragraph 7(b)(i), the Executive’s disability
pursuant to this paragraph 7(b)(ii), or Executive’s retirement on or after age
65, the Executive shall be entitled to the pro-rata bonus under the Company’s
Annual Incentive Plan as set forth in paragraph 3(b) of this Agreement based on
the number of days of active employment in the fiscal year, provided there is an
earned payout for that Plan Year (as defined in the Plan) and all other
eligibility requirements are met. Such payment shall be made when all other
payments are made under the Plan.

(c) For the purposes of this Agreement, the term “disability” shall mean the
inability of Executive, due to illness, accident or any other physical or mental
incapacity, substantially to perform his duties for a period of three
(3) consecutive months or for a total of six (6) months (whether or not
consecutive) in any twelve (12) month period during the term of this Agreement,
as reasonably determined by the Board of Directors after examination of
Executive by an independent physician reasonably acceptable to Executive.

(d) For the purposes hereof, the term “justifiable cause” shall mean: any
material breach of this Agreement which is not curable or is not cured under
Paragraph 7(a)(ii); Executive’s breach of any material written policies, rules
or regulations which have been adopted by the Company; Executive’s performance
of any act or his failure to act, as to which if Executive were prosecuted and
convicted, a crime or offense involving money or property of the Company or its
subsidiaries or affiliates, or a crime or offense constituting a felony in the
jurisdiction involved, would have occurred; Executive’s embezzlement of funds or
assets of the Company or any of its subsidiaries or affiliates; Executive’s
conviction of, plea of guilty to, or

 

6



--------------------------------------------------------------------------------

plea of nolo contendere to any felony; Executive’s unauthorized disclosure to
any person, firm or corporation of any “confidential information” (as defined in
paragraph 12(a) hereof) of the Company or any of its subsidiaries or affiliates;
Executive’s usurpation of a corporate opportunity of the Company or any of its
subsidiaries or affiliates; Executive’s engaging in any business other than the
business of the Company or its subsidiaries or affiliates which materially
interferes with the performance of his duties hereunder; and Executive’s breach
of any of the representations and warranties in paragraph 9 hereof. Upon
termination of the Term of Employment for justifiable cause, this Agreement
shall terminate immediately and Executive shall not be entitled to any amounts
or benefits hereunder other than such portion of Executive’s Base Salary and
reimbursement of expenses pursuant to paragraph 4 hereof as have been accrued
through the date of the termination of the Term of Employment.

(e) If the Board of Directors terminates the Term of Employment without
“justifiable cause” as provided in Subsection 7(a)(i) hereof or the Executive
resigns with Good Reason as defined herein, the Company shall pay Executive an
amount equal to the sum of (1) the Executive’s monthly Base Salary then in
effect (or, in the event of a resignation for Good Reason based on a material
diminution in the Executive’s base compensation, the Executive’s monthly Base
Salary that was in effect immediately before said material diminution) plus
(2) a monthly amount calculated by dividing by twelve the average of the sum of
(i) the Annual Incentive Bonuses (as set forth in paragraph 3(b) hereof) earned,
and (ii) the cash amounts paid to Executive pursuant to an LTIP incentive (as
set forth in paragraph 3(c) hereof) or the cash value of the options or stock
issued to Executive as of the date actually issued, during each of the two most
recent fiscal years of the Company, with the monthly sum of (1) plus (2) payable
for 24 consecutive months commencing with the first payroll period that begins
at least 30 days after the termination of the Executive’s Term of Employment
conditioned upon the Executive having provided the Company with an executed
general release in the form attached hereto as Exhibit A (subject to such
modifications as the parties reasonably may agree upon) (the “General Release”)
and the time for Executive’s revocation of the General Release having expired.
Such payments shall be made in accordance with the Company’s customary payroll
practices until paid in full. In addition, during the 24 month period described
in this Paragraph, the Company shall continue to pay the portion, if any, of the
premiums that were being paid by the Company immediately prior to the
termination of the Term of Employment, for coverage under the Company’s health
plan for the Executive and his dependents. Any payment pursuant to this
paragraph 7(e) is contingent upon Executive’s execution of the General Release
within 21 days after termination of the Term of Employment (and the Executive’s
not revoking that release), and will be in lieu of payments to which Executive
might have been entitled under any other severance plan of the Company.

(f) If Executive shall die during the Term of Employment, the Term of Employment
shall terminate immediately. In such event, the estate of Executive shall
thereupon be entitled to receive such portion of Executive’s Base Salary and
reimbursement of expenses pursuant to paragraph 4 as have been accrued through
the date of his death.

(g) Upon Executive’s “disability”, the Board of Directors shall have the right
to terminate the Term of Employment. Notwithstanding any inability to perform
his duties, Executive shall be entitled to receive his Base Salary until he
begins to receive long-term

 

7



--------------------------------------------------------------------------------

disability insurance benefits under the policy provided by the Company pursuant
to paragraph 5 of this Agreement. Any termination pursuant to this Subsection
(g) shall be effective on the earlier of (i) the date 30 days after which
Executive shall have received written notice of the Board of Directors election
to terminate or (ii) the date he begins to receive long-term disability
insurance benefits under the policy provided by the Company pursuant to
paragraph 5 hereof.

(h) Upon the resignation of Executive in any capacity, that resignation will be
deemed to be a resignation from all offices and positions that Executive holds
with respect to the Company and any of its subsidiaries or affiliates. In the
event of Executive’s resignation without Good Reason, he shall be entitled only
to receive such portion of his annual Base Salary and reimbursement of expenses
pursuant to paragraph 4 as have been accrued through the date of his
resignation.

(i) “Good Reason” means the occurrence of any of the following: (i) a material
diminution in the Executive’s base compensation; (ii) a material diminution in
the Executive’s authority, duties, or responsibilities; (iii) a material change
in the geographic location at which the Executive must perform the services
under this Agreement; or (iv) any other action or inaction that constitutes a
material breach by the Company of this Agreement. For purposes of this
Employment Agreement, Good Reason shall not be deemed to exist unless the
Executive’s termination of employment for Good Reason occurs within 2 years
following the initial existence of one of the conditions specified in clauses
(i) through (iv) above, the Executive provides the Board of Directors with
written notice of the existence of such condition within 90 days after the
initial existence of the condition, and the Board of Directors fails to remedy
the condition within 30 days after its receipt of such notice.

(j) Change of Control. In the event the Term of Employment is terminated by the
Company without justifiable cause (as defined herein), or Executive resigns with
Good Reason (as defined herein), within one (1) year after a Change of Control
has occurred, Executive shall receive in full satisfaction of any obligation
relating to Executive’s employment or the termination thereof an amount equal to
the sum of two times the Executive’s Base Salary, and two times the Executive’s
target Annual Incentive Bonus for the fiscal year in which the Change of Control
occurs. The Company shall pay the amount required under the preceding sentence
in a single payment thirty (30) days after termination of the Term of
Employment, subject to and conditioned upon the Executive’s execution of the
release required pursuant to paragraph 7(k) hereof and such release becoming
irrevocable. For the purposes of the foregoing, Change of Control shall have the
meaning set forth in Exhibit B hereto. Any payments made pursuant to this
paragraph (j) will be in lieu of payments to which Executive might have been
entitled under paragraph 7(e) of this Agreement or under any other severance
plan of the Company. The payments under this Agreement shall be reduced if and
to the extent necessary to avoid any payments or benefits to Executive being
treated as “excess parachute payments” within the meaning of Internal Revenue
Code Section 280G(b)(i).

(i) All determinations relating to whether any payments otherwise required
pursuant to this paragraph 7(j) need to be reduced shall be made by Grant
Thornton or, at the Executive’s option, any other nationally or regionally
recognized firm of independent public accountants selected by the Executive and
approved by the Company, which approval shall not

 

8



--------------------------------------------------------------------------------

be unreasonably withheld or delayed (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and the Executive within
twenty (20) business days of the date of termination or such earlier time as is
requested by the Company and an opinion to the Executive that he has substantial
authority not to report any excise tax on his Federal income tax return with
respect to any payments to be made hereunder. Any such determination by the
Accounting Firm shall be binding upon the Company and the Executive. The
Executive shall determine which and how much of the payments shall be eliminated
or reduced consistent with the requirements of this paragraph 7(j), provided
that, if the Executive does not make such determination within ten business days
of the receipt of the calculations made by the Accounting Firm, the Company
shall elect which and how much of the payments shall be eliminated or reduced
consistent with the requirements of this paragraph 7(j) and shall notify the
Executive promptly of such election. Notwithstanding the foregoing, if and to
the extent necessary to avoid a violation of Section 409A of the Code, no
amounts payable under any “nonqualified deferred compensation plan” subject to
Section 409A of the Code shall be reduced until after all other payments have
been reduced. Within five business days thereafter, the Company shall pay to or
distribute to or for the benefit of the Executive such amounts as are then due
to the Executive under this Agreement. All fees and expenses of the Accounting
Firm incurred in connection with the determinations contemplated by this
paragraph 7(j) shall be borne by the Company.

(ii) As a result of the uncertainty in the application of Section 280G of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that payments will have been made by the Company which should not
have been made (“Overpayment”) or that additional payments which will not have
been made by the Company could have been made (“Underpayment”), in each case,
consistent with the calculations required to be made hereunder. In the event
that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Executive which the Accounting Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be treated for all purposes as a loan ab initio
to the Executive which the Executive shall repay to the Company together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no such loan shall be deemed to have been made
and no amount shall be payable by the Executive to the Company if and to the
extent such deemed loan and payment would not either reduce the amount on which
the Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Accounting Firm, based
upon controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.

(k) Any payment pursuant to paragraph 7(e) or 7(j) shall be contingent upon
Executive’s execution of the General Release within 21 days after termination of
the Term of Employment, and the Executive’s not revoking that release.

 

9



--------------------------------------------------------------------------------

(l) Clawback. If, after the termination of the Term of Employment for any reason
other than by the Company for justifiable cause:

(i) it is determined in good faith by the Board of Directors within twelve
(12) months after the termination of the Term of Employment (the “Termination
Date”) that the Executive’s employment could have been terminated by the Company
for justifiable cause under paragraph 7(d) hereof (unless the Board of Directors
knew or should have known that as of the Termination Date, the Executive’s
employment could have been terminated for justifiable cause in accordance with
paragraph 7(d) hereof); or

(ii) the Executive breaches any of the provisions of paragraph 10, then, in
addition to any other remedy that may be available to the Company in law or
equity and/or pursuant to any other provisions of this Agreement, the
Executive’s employment shall be deemed to have been terminated for justifiable
cause retroactively to the Termination Date and the Executive also shall be
subject to the following provisions:

(A) the Executive shall be required to pay to the Company, immediately upon
written demand by the Board of Directors, all amounts paid to him by the
Company, whether or not pursuant to this Agreement (other than such portion of
Executive’s Base Salary and reimbursement of expenses pursuant to paragraph 4
hereof as have been accrued through the date of the termination of the Term of
Employment), on or after the Termination Date (including the pre-tax cost to the
Company of any benefits that are in excess of the total amount that the Company
would have been required to pay to the Executive if the Executive’s employment
with the Company had been terminated by the Company for justifiable cause in
accordance with paragraph 7(d) above);

(B) all vested and unvested Awards (as that term is defined in the 2006
Incentive Compensation Plan) then held by the Executive shall immediately
expire; and

(C) the Executive shall be required to pay to the Company, immediately upon
written demand by the Board of Directors, an amount equal to any Gains resulting
from the exercise or payment of any Awards (as that term is defined in the 2006
Incentive Compensation Plan) at any time on or after, or during the one year
period prior to, the Termination Date. For these purposes, the term “Gain” shall
mean (i) in the case of each stock option or stock appreciation right (“SAR”),
the difference between the fair market value per share of the Company’s common
stock underlying such option or SAR as of the date on which the Executive
exercised the option or SAR, less the exercise price or grant price of the
option or SAR; and (ii) in the case of any Award other than a stock option or
SAR that is satisfied by the issuance of Common Stock of the Company, the value
of such stock on the Termination Date, and (iii) in the case of any Award other
than a stock option or SAR, that is satisfied in cash or any property other
than Common Stock of the Company, the amount of cash and the value of the
property on the payment date paid to satisfy the Award.

8. COMPLIANCE WITH SECTION 409A

(a) General. It is the intention of both the Company and the Executive that the
benefits and rights to which the Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance

 

10



--------------------------------------------------------------------------------

promulgated or issued thereunder (“Section 409A”), to the extent that the
requirements of Section 409A are applicable thereto, and the provisions of this
Agreement shall be construed in a manner consistent with that intention. If the
Executive or the Company believes, at any time, that any such benefit or right
that is subject to Section 409A does not so comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Section 409A (with the most
limited possible economic effect on the Executive).

(b) Distributions on Account of Separation from Service. If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of the Executive’s employment
shall be made unless and until the Executive incurs a “separation from service”
within the meaning of Section 409A.

(c) 6 Month Delay for “Specified Employees”.

(i) If the Executive is a “specified employee”, then, if and to the extent
required to comply with Section 409A, no payment or benefit that is payable on
account of the Executive’s “separation from service”, as that term is defined
for purposes of Section 409A, shall be made before the date that is six months
after the Executive’s “separation from service” (or, if earlier, the date of the
Executive’s death) if and to the extent that such payment or benefit constitutes
deferred compensation (or may be nonqualified deferred compensation) under
Section 409A and such deferral is required to comply with the requirements of
Section 409A. Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule. There shall
be added to any payments that are delayed pursuant to this provision interest at
the prime rate as reported in the Wall Street Journal for the date on which the
Executive separation from service from the date on which the payment otherwise
would have been made until the date on which payment is made.

(ii) For purposes of this provision, the Executive shall be considered to be a
“specified employee” if, at the time of his or her separation from service, the
Executive is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

(d) No Acceleration of Payments. Neither the Company nor the Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

(e) Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

 

11



--------------------------------------------------------------------------------

(f) Taxable Reimbursements.

(i) Any reimbursements by the Company to the Executive of any eligible expenses
under this Agreement that are not excludable from the Executive’s income for
Federal income tax purposes (the “Taxable Reimbursements) shall be made by no
later than the earlier of the date on which they would be paid under the
Company’s normal policies and the last day of the taxable year of the Executive
following the year in which the expense was incurred.

(ii) The amount of any Taxable Reimbursements to be provided to the Executive
during any taxable year of the Executive shall not affect the expenses eligible
for reimbursement to be provided in any other taxable year of the Executive.

(iii) The right to Taxable Reimbursement shall not be subject to liquidation or
exchange for another benefit.

9. REPRESENTATION AND AGREEMENTS OF EXECUTIVE

(a) Executive represents and warrants that he is free to enter into this
Agreement and to perform the duties required hereunder, and that there are no
employment contracts or understandings, restrictive covenants or other
restrictions, whether written or oral, preventing the performance of his duties
hereunder.

(b) Executive agrees to submit to a medical examination and to cooperate and
supply such other information and documents as may be required by any insurance
company in connection with the Company’s obtaining life insurance on the life of
Executive, and any other type of insurance or fringe benefit as the Company
shall determine from time to time to obtain.

(c) Executive represents and warrants that he has never been convicted of a
felony and he has not been convicted or incarcerated for a misdemeanor within
the past five years, other than a first conviction for drunkenness, simple
assault, speeding, minor traffic violations, affray, or disturbance of the
peace.

(d) Executive represents and warrants that he has never been a party to any
judicial or administrative proceeding that resulted in a judgement, decree, or
final order (i) enjoining him from future violations of, or prohibiting any
violations of any federal or state securities law, or (ii) finding any
violations of any federal or state securities law.

Any breach of any of the above representations and warranties is “justifiable
cause” for termination under paragraph 7(d) of this Agreement.

 

12



--------------------------------------------------------------------------------

10. NON-COMPETITION

(a) Executive agrees that during the Term of Employment and during the one
(1) year period immediately following the Termination Date (the “Non-Competitive
Period”), Executive shall not, directly or indirectly, as owner, partner, joint
venturer, stockholder, employee, broker, agent, principal, trustee, corporate
officer, director, licensor, or in any capacity whatsoever, engage in, become
financially interested in, be employed by, render any consultation or business
advice with respect to, accept any competitive business on behalf of, or have
any connection with any business which is competitive with products or services
of the Company or any subsidiaries or affiliates, in any geographic area in
which the Company or any of its subsidiaries or affiliates are then conducting
or proposing to conduct business, including, without limitation, the United
States of America and its possessions, Canada and Europe; provided, however,
that Executive may own any securities of any corporation which is engaged in
such business and is publicly owned and traded but in an amount not to exceed at
any one time one percent (1%) of any class of stock or securities of such
corporation. In addition, Executive shall not, during the Non-Competitive
Period, directly or indirectly, request or cause any suppliers or customers with
whom the Company or any of its subsidiaries or affiliates has a business
relationship to cancel or terminate any such business relationship with the
Company or any of its subsidiaries or affiliates or otherwise compromise the
Company’s good will or solicit, hire, interfere with or entice from the Company
or any of its subsidiaries or affiliates any employee (or former employee who
has been separated for less than 12 months) of the Company or any of its
subsidiaries or affiliates.

(b) If any portion of the restrictions set forth in this paragraph 10 should,
for any reason whatsoever, be declared invalid by a court of competent
jurisdiction, the validity or enforceability of the remainder of such
restrictions shall not thereby be adversely affected. For the purposes of this
paragraph 10, a business competitive with the products and services of the
Company (or such subsidiaries or affiliates) is limited to a specialty retailer
which primarily distributes, sells or markets so-called “big and tall” apparel
of any kind for men or which utilizes the “big and tall” retail or wholesale
marketing concept as part of its business.

(c) Executive acknowledges that the Company conducts business throughout the
world, that Executive’s duties and responsibilities on behalf of the Company are
of a worldwide nature, that its sales and marketing prospects are for continued
expansion throughout the world and therefore, the territorial and time
limitations set forth in this paragraph 10 are reasonable and properly required
for the adequate protection of the business of the Company and its subsidiaries
or affiliates. In the event any such territorial or time limitation is deemed to
be unreasonable by a court of competent jurisdiction, Executive agrees to the
reduction of the territorial or time limitation to the area or period which such
court shall deem reasonable.

(d) The existence of any claim or cause of action (a claim or cause of action is
defined as a claim or cause of action which results from a breach of the terms
and provisions of this Agreement by the Company, regardless of whether the
breach is material) by Executive against the Company or any subsidiary or
affiliate shall not constitute a defense to the enforcement by the Company or
any subsidiary or affiliate of the foregoing restrictive covenants, but such
claim or cause of action shall be litigated separately.

 

13



--------------------------------------------------------------------------------

11. INVENTIONS AND DISCOVERIES

(a) Upon execution of this Agreement and thereafter, Executive shall promptly
and fully disclose to the Company, and with all necessary detail for a complete
understanding of the same, all existing and future developments, know-how,
discoveries, inventions, improvements, concepts, ideas, writings, formulae,
processes and Methods (whether copyrightable, patentable or otherwise) made,
received, conceived, acquired or written during working hours, or otherwise, by
Executive (whether or not at the request or upon the suggestion of the Company)
during the period of his employment with, or rendering of advisory or consulting
services to, the Company or any of its subsidiaries or affiliates, solely or
jointly with others, in or relating to any activities of the Company or its
subsidiaries or affiliates known to him as a consequence of his employment or
the rendering of advisory and consulting services hereunder (collectively the
“Subject Matter”).

(b) Executive hereby assigns and transfers, and agrees to assign and transfer,
to the Company, all his rights, title and interest in and to the Subject Matter,
and Executive further agrees to deliver to the Company any and all drawings,
notes, specifications and data relating to the Subject Matter, and to execute,
acknowledge and deliver all such further papers, including applications for
copyrights or patents, as may be necessary to obtain copyrights and patents for
any thereof in any and all countries and to vest title thereto to the Company.
Executive shall assist the Company in obtaining such copyrights or patents
during the term of this Agreement, and at any time thereafter on reasonable
notice and at mutually convenient times, and Executive agrees to testify in any
prosecution or litigation involving any of the Subject Matter; provided,
however, after the Term of Employment that Executive shall be compensated in a
timely manner at the rate of $800.00 per day (or portion thereof), plus
out-of-pocket expenses incurred in rendering such assistance or giving or
preparing to give such testimony if it is required after the termination of this
Agreement.

12. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION

(a) Executive acknowledges that the Company possesses certain confidential and
propriety information that has been or may be revealed to him or learned by
Executive during the course of Executive’s employment with the Company and that
it would be unfair to use that information or knowledge to compete with or to
otherwise disadvantage the Company. Executive shall not, during the term of this
Agreement or at any time following termination of this Agreement, directly or
indirectly, disclose or permit to be known (other than as is required in the
regular course of his duties (including without limitation disclosures to the
Company’s advisors and consultants), as required by law (in which case Executive
shall give the Company prior written notice of such required disclosure) or with
the prior written consent of the Board of Directors, to any person, firm,
corporation, or other entity, any confidential information acquired by him
during the course of, or as an incident to, his employment or the rendering of
his advisory or consulting services hereunder, relating to the Company or any of
its subsidiaries or affiliates, the directors of the Company or its subsidiaries
or affiliates, any supplier or customer of the Company or any of their
subsidiaries or affiliates, or any corporation, partnership or other entity

 

14



--------------------------------------------------------------------------------

owned or controlled, directly or indirectly, by any of the foregoing, or in
which any of the foregoing has a beneficial interest, including, but not limited
to, the business affairs of each of the foregoing. Such confidential information
shall include, but shall not be limited to, proprietary technology, trade
secrets, patented processes, research and development data, know-how, market
studies and forecasts, financial data, competitive analyses, pricing policies,
employee lists, personnel policies, the substance of agreements with customers,
suppliers and others, marketing or dealership arrangements, servicing and
training programs and arrangements, supplier lists, customer lists and any other
documents embodying such confidential information. This confidentiality
obligation shall not apply to any confidential information, which is or becomes
publicly available other than pursuant to a breach of this paragraph 12(a) by
Executive.

(b) All information and documents relating to the Company and its subsidiaries
or affiliates as herein above described (or other business affairs) shall be the
exclusive property of the Company, and Executive shall use commercially
reasonable best efforts to prevent any unauthorized publication or disclosure
thereof. Upon termination of Executive’s employment with the Company, all
documents, records, reports, writings and other similar documents containing
confidential information, including copies thereof then in Executive’s
possession or control shall be returned and left with the Company.

13. SPECIFIC PERFORMANCE

Executive agrees that if he breaches, or threatens to commit a breach of, any
enforceable provision of paragraphs 10, 11 or 12 (the “Restrictive Covenants”),
the Company shall have, in addition to, and not in lieu of, any other rights and
remedies available to the Company under law and in equity, the right to have the
Restrictive Covenants specifically enforced by a court of competent
jurisdiction, it being agreed that any such breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company.
Notwithstanding the foregoing, nothing herein shall constitute a waiver by
Executive of his right to contest whether such a breach or threatened breach of
any Restrictive Covenant has occurred. In the event of litigation between the
parties to this Agreement regarding their respective rights and obligations
under paragraphs 10, 11, or 12 hereof, the prevailing party shall be entitled to
recover from the other all attorneys’ fees and expenses reasonably incurred in
obtaining a ruling in the prevailing party’s favor. Any such damages, attorneys’
fees and costs shall be in addition to and not in lieu of any injunctive relief
that may be available to the Company.

14. AMENDMENT OR ALTERATION

No amendment or alteration of the terms of this Agreement shall be valid unless
made in writing and signed by both of the parties hereto.

15. GOVERNING LAW

This Agreement shall be governed by, and construed and enforced in accordance
with the substantive laws of The Commonwealth of Massachusetts, without regard
to its principles of conflicts of laws.

 

15



--------------------------------------------------------------------------------

16. SEVERABILITY

The holding of any provision of this Agreement to be invalid or unenforceable by
a court of competent jurisdiction shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

17. NOTICES

Any notices required or permitted to be given hereunder shall be sufficient if
in writing, and if delivered by hand or courier, or sent by certified mail,
return receipt requested, to the addresses set forth above or such other address
as either party may from time to time designate in writing to the other, and
shall be deemed given as of the date of the delivery or of the placement of the
notice in the event mail.

18. WAIVER OR BREACH

It is agreed that a waiver by either party of a breach of any provision of this
Agreement shall not operate, or be construed as a waiver of any subsequent
breach by that same party.

19. ENTIRE AGREEMENT AND BINDING EFFECT

This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, heirs, distributors,
successors and assigns and supersedes any and all prior agreements between the
parties, whether oral or written, including without limitation the Employment
Agreement between the Company and Executive dated as of August 14, 2000, as
amended. This Agreement may not be modified except upon further written
agreement executed by both parties. Executive agrees that the Board of Directors
may in its sole discretion, during the term of Executive’s employment with the
Company and thereafter, provide copies of this Agreement (or excerpts of the
Agreement) to others, including businesses or entities that may employ, do
business with, or consider employing Executive in the future. Executive further
agrees that any subsequent change or changes in his duties, compensation or
areas of responsibility shall in no way affect the validity of this Agreement or
otherwise render inapplicable any of the provisions of paragraphs 10 through 13
of this Agreement, which shall remain in full force and effect except as may be
modified by a subsequent written agreement.

20. RESOLUTION OF DISPUTES

Any and all disputes arising under or in connection with this Agreement shall be
resolved in accordance with this paragraph 20 and paragraph 15.

The parties shall attempt to resolve any dispute, controversy or difference that
may arise between them through good faith negotiations. In the event the parties
fail to reach resolution of any such dispute within thirty (30) days after
entering into negotiations, either party may proceed to institute action in any
state or federal court located within the Commonwealth of

 

16



--------------------------------------------------------------------------------

Massachusetts, which courts shall have exclusive jurisdiction, and each party
consents to the personal jurisdiction of any such state or federal court. Both
parties waive their right to a trial by jury.

21. NON-DISPARAGEMENT

Executive agrees not to make disparaging, critical or otherwise detrimental
comments to any person or entity concerning the Company, its officers,
directors, trustees, and employees or the services or programs provided or to be
provided by the Company and the Company agrees not to make any disparaging,
critical or otherwise detrimental comments to any person or entity concerning
Executive.

22. COOPERATION Following the Term of Employment, the Executive shall give his
assistance and cooperation willingly, upon reasonable advance notice with due
consideration for his other business or personal commitments, in any matter
relating to his position with the Company, or his expertise or experience as the
Company may reasonably request, including his attendance and truthful testimony
where deemed appropriate by the Company, with respect to any investigation or
the Company’s defense or prosecution of any existing or future claims or
litigations or other proceedings relating to matters in which he was involved or
potentially had knowledge by virtue of his employment with the Company. In no
event shall his cooperation materially interfere with his services for a
subsequent employer or other similar service recipient. To the extent permitted
by law, the Company agrees that (i) it shall promptly reimburse the Executive
for his reasonable and documented expenses in connection with his rendering
assistance and/or cooperation under this paragraph 22 upon his presentation of
documentation for such expenses and (ii) the Executive shall be reasonably
compensated for any continued material services as required under this paragraph
22 at a rate greater than or equal to that specified in paragraph 11(b) hereof.

23. FURTHER ASSURANCES

The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

24. SUBSIDIARIES AND AFFILIATES

For purposes of this Agreement:

(a) “affiliate” means any entity that controls, is controlled by, or is under
common control with, the Company, and “control” means the power to exercise a
controlling influence over the management or policies of an entity, unless such
power is solely the result of an official position with such entity; and

(b) “subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote

 

17



--------------------------------------------------------------------------------

generally in the election of directors (or similar governing body of a
non-corporate entity) or in which the Company has the right to receive 50% or
more of the distribution of profits or 50% or more of the assets on liquidation
or dissolution.

25. HEADINGS

The paragraph headings appearing in this Agreement are for the purposes of easy
reference and shall not be considered a part of this Agreement or in any way
modify, amend or affect its provisions.

26. COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same agreement.

27. SURVIVAL

Except as otherwise expressly provided herein, the termination of Executive’s
employment hereunder or the expiration of this Agreement shall not affect the
enforceability of paragraphs 7 through 27 hereof, which shall survive such
termination or expiration.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, under seal,
as of the date and year first above written.

 

CASUAL MALE RETAIL GROUP, INC.      By:  

/s/ GEORGE T. PORTER, JR.

     Date: November 13, 2009 Name:   George T. Porter, Jr.      Its:   Chairman
of the Compensation Committee      By:  

/s/ DAVID A. LEVIN

     Date: November 13, 2009 Name:   David A. Levin      Its:   President, CEO
    

/S/ DENNIS R. HERNREICH

     Date: November 13, 2009 Dennis R. Hernreich     

 

18



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

GENERAL RELEASE OF CLAIMS

1. Dennis R. Hernreich (“Executive”), for himself and his family, heirs,
executors, administrators, legal representatives and their respective successors
and assigns, in exchange for good and valuable consideration to be paid after
the date of my termination as set forth in the Employment Agreement to which
this release is attached as Exhibit A (the “Employment Agreement”), does hereby
release and forever discharge Casual Male Retail Group, Inc. (the “Company”),
its subsidiaries, affiliated companies, successors and assigns, and their
respective current or former directors, officers, employees, shareholders or
agents in such capacities (collectively with the Company, the “Released
Parties”) from any and all actions, causes of action, suits, controversies,
claims and demands whatsoever, for or by reason of any matter, cause or thing
whatsoever, whether known or unknown including, but not limited to, all claims
under any applicable laws arising under or in connection with Executive’s
employment or termination thereof, whether for tort, breach of express or
implied employment contract, wrongful discharge, intentional infliction of
emotional distress, or defamation or injuries incurred on the job or incurred as
a result of loss of employment. Executive acknowledges that the Company
encouraged him to consult with an attorney of his choosing, and through this
General Release of Claims encourages him to consult with his attorney with
respect to possible claims under the Age Discrimination in Employment Act
(“ADEA”) and that he understands that the ADEA is a Federal statute that, among
other things, prohibits discrimination on the basis of age in employment and
employee benefits and benefit plans. Without limiting the generality of the
release provided above, Executive expressly waives any and all claims under ADEA
that he may have as of the date hereof. Executive further understands that by
signing this General Release of Claims he is in fact waiving, releasing and
forever giving up any claim under the ADEA as well as all other laws within the
scope of this paragraph 1 that may have existed on or prior to the date hereof.
Notwithstanding anything in this paragraph 1 to the contrary, this General
Release of Claims shall not apply to (i) any rights to receive any payments
pursuant to paragraph 7 of the Employment Agreement, or any accrued but unpaid
benefits under any employee benefit plan maintained by the Company (ii) any
rights or claims that may arise as a result of events occurring after the date
this General Release of Claims is executed, (iii) any indemnification rights
Executive may have as a former officer or director of the Company or its
subsidiaries or affiliated companies, (iv) any claims for benefits under any
directors’ and officers’ liability policy maintained by the Company or its
subsidiaries or affiliated companies in accordance with the terms of such
policy, (v) any rights as a holder of equity securities of the Company, and
(vi) any rights or claims that, by law, may not be waived, including claims for
unemployment compensation and workers’ compensation. Nothing contained in this
Agreement prevents you from filing a charge, cooperating with or participating
in any investigation or proceeding before any federal or state Fair Employment
Practices Agency, including, without limitation, the Equal Employment
Opportunity Commission, except that you acknowledge that you will not be able to
recover any monetary benefits in connection with any such claim, charge or
proceeding.

 

19



--------------------------------------------------------------------------------

2. Executive represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Executive pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however, Executive shall not have relinquished his
right to commence a Proceeding to challenge whether Executive knowingly and
voluntarily waived his rights under ADEA.

3. Executive hereby acknowledges that the Company has informed him that he has
up to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier. Executive also understands that he shall have
seven (7) days following the date on which he signs this General Release of
Claims within which to revoke it by providing a written notice of his revocation
to the Company.

4. Executive acknowledges that this General Release of Claims will be governed
by and construed and enforced in accordance with the internal laws of the
Commonwealth of Massachusetts applicable to contracts made and to be performed
entirely within such State.

5. Executive acknowledges that he has read this General Release of Claims, that
he has been advised that he should consult with an attorney before he executes
this general release of claims, and that he understands all of its terms and
executes it voluntarily and with full knowledge of its significance and the
consequences thereof.

6. This General Release of Claims shall take effect on the eighth day following
Executive’s execution of this General Release of Claims unless Executive’s
written revocation is delivered to the Company within seven (7) days after such
execution.

 

/s/ Dennis R. Hernreich

Dennis R. Hernreich Dated:             , 2    

 

20



--------------------------------------------------------------------------------

EXHIBIT B

DEFINITION OF “CHANGE OF CONTROL”

(a) For purposes of this contract, the term “Change of Control” shall mean the
occurrence of any one of the following events:

(i) Change in Ownership. The acquisition of ownership of the Company’s stock by
any one person or group that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of such stock, provided that stock in the Company remains outstanding after any
such transaction, and further provided that if a person or group owns (or is
treated under the Code as owning) more than 50% of the total fair market value
or total voting power of such stock, the acquisition of additional stock in the
Company by such person or group will not result in a Change of Control. For
purposes of the preceding sentence, an increase in the percentage of Company
stock owned by any person or group as a result of a transaction in which the
Company acquires its stock in exchange for property will be treated as an
acquisition of Company stock.

(ii) Change in Effective Control. Either of the following transactions:

(A) The acquisition of ownership of the Company’s stock possessing 50% or more
of the total voting power of all Company stock by any one person or group during
the 12-month period ending on the date of the most recent acquisition of Company
stock by such person or group; or

(B) The replacement of more than 50% of the Company’s Board of Directors during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of such board as constituted before the date of the
appointment or election.

(iii) Change in Ownership of Company Assets. The acquisition of all or
substantially all of the total gross fair market value of the Company’s assets
by any one person or group during the 12-month period ending on the date of the
most recent acquisition of assets of the Company by such person or group. For
purposes of the preceding sentence, “gross fair market value” means the value of
the Company’s assets or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets, and the total
gross fair market value of all of the Company’s assets is determined immediately
before the 12-month period. Notwithstanding anything to the contrary, a Change
of Control resulting from a transfer of Company assets will not occur if the
assets are transferred to:

(A) A shareholder of the Company immediately before such transfer in exchange
for or with respect to Company stock;

(B) An entity, 50% or more of the total value or voting power of which is owned
immediately after the transfer of the assets, directly or indirectly, by the
Company;

 

21



--------------------------------------------------------------------------------

(C) A person or group that owns immediately after the transfer of the assets,
directly or indirectly, 50% or more of the total value or voting power of all of
the outstanding stock of the Company, or an entity, at least 50% of the total
value or voting power of which is owned immediately after the transfer of the
assets, directly or indirectly, by such person or group.

(b) Definition of Group. For purposes of determining whether a Change of Control
has occurred, the term, “group,” as used in subsection (a) of this Exhibit,
includes persons that are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. Persons will not be considered to be acting as a group solely
because they purchase or own stock of the same corporation at the same time, or
as a result of the same public offering.

(c) Interpretation. The definition of Change of Control in this Exhibit is
intended to be in conformity with the requirements of Section 409A of the Code
and regulations issued thereunder, and any interpretation of such definition is
to be guided by this objective.

 

22